Exhibit 10.2

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (this “Agreement”), dated [●], is by and between
Papa John’s International, Inc., a Delaware corporation (the “Corporation”), and
[●], an individual (“Indemnitee”).

RECITALS

A.          Competent and experienced persons may be reluctant to serve, or to
continue to serve, as officers of legal entities or in other capacities unless
they are provided with adequate protection through insurance or indemnification
(or both) against claims against them arising out of their service and
activities on behalf of such entities.

B.          The Board has determined that enhancing the ability of the
Corporation to retain and attract as officers the most capable persons is in the
best interests of the Corporation, and that the Corporation therefore should
seek to assure such persons that indemnification and insurance coverage is
available.

C.          As a supplement to and in the furtherance of the Corporation’s
Amended and Restated Certificate of Incorporation (as may be amended or restated
from time to time, the “Certificate of Incorporation”), the Corporation’s
Amended and Restated Bylaws (as may be amended or restated from time to time,
the “Bylaws”), the organizational documents of any direct or indirect subsidiary
of the Corporation (such organizational documents, together with the Certificate
of Incorporation and the Bylaws, the “Constituent Documents”) and the coverage
of Indemnitee under the Corporation’s directors’ and officers’ liability or
similar insurance policies (“D&O Insurance”), it is reasonable, prudent,
desirable and necessary for the Corporation contractually to obligate itself to
indemnify, and to pay in advance expenses and losses on behalf of, directors,
officers and other persons serving in a Corporate Status (as defined below) to
the fullest extent permitted by law so that they will serve or continue to serve
the Corporation free from concern that they will not be so indemnified and that
their expenses will not be so paid in advance. Further, this Agreement is
intended to be enforceable irrespective of, among other things, any amendment to
the Constituent Documents, any change in the composition of the Board or any
Change in Control (as defined below), business combination or similar
transaction relating to the Corporation.

D.          This Agreement is not a substitute for, nor does it diminish or
abrogate any rights of Indemnitee under, the Constituent Documents or any
resolutions adopted pursuant thereto (including any contractual rights of
Indemnitee that may exist) other than any Existing Agreement (as defined below)
which shall be replaced in its entirety by this Agreement. In the event of
conflict of any provision(s) of any Constituent Document and this Agreement, the
provision(s) of the Constituent Document and this Agreement shall be interpreted
together in the manner that is most favorable to the Indemnitee.

E.          Indemnitee is an officer of the Corporation or one of its direct or
indirect subsidiaries (and will have such other role as may be set forth in the
definition of Corporate Status) and his or her willingness to serve or continue
to serve in such capacity is predicated, in substantial part, upon the
Corporation’s willingness to indemnify him or her to the fullest extent
permitted by the laws of the State of Delaware and upon the other undertakings
set forth in this Agreement.

F.          Indemnitee may have certain rights to indemnification and/or
insurance provided by the Other Indemnitors (as defined below), which Indemnitee
and the Other Indemnitors intend to be secondary to the primary obligation of
the Corporation to indemnify Indemnitee as provided herein, with the
Corporation’s acknowledgement and agreement to the foregoing being a material
condition to Indemnitee’s willingness to serve on the Board.





1

--------------------------------------------------------------------------------

 



AGREEMENT

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and the Indemnitee’s agreement to provide services to the Corporation, the
Corporation and Indemnitee hereby agree as follows:

ARTICLE 1

CERTAIN DEFINITIONS

Capitalized terms used but not otherwise defined in this Agreement have the
meanings set forth below:

“Applicable Proceeding” means (i) any threatened, pending or completed action,
suit, claim, demand, arbitration, alternate dispute resolution mechanism,
request to toll the statute of limitations, investigation, inquiry, hearing or
any other actual, threatened or completed proceeding, including any and all
appeals, in each case, whether brought by or in the right of the Corporation (or
any of its direct or indirect subsidiaries) or otherwise, whether civil,
criminal, administrative, regulatory, arbitrative or investigative, whether
formal or informal, whether made pursuant to federal, state, local, or foreign
law or otherwise, and whether or not commenced prior to the date of this
Agreement, in which Indemnitee was, is or will be involved as a party or
otherwise, by reason of or arising from Indemnitee’s Corporate Status and by
reason of or relating to either (a) any action or alleged action taken by
Indemnitee (or failure or alleged failure to act) or any action or alleged
action (or failure or alleged failure to act) on Indemnitee’s part, while acting
in his or her Corporate Status at any time or (b) the fact that Indemnitee is or
was or will be serving at the request of the Corporation (or any of its direct
or indirect subsidiaries) in an Enterprise Corporate Status, in each case,
whether or not serving in such capacity at the time any Loss or Expense is paid
or incurred for which indemnification or advancement of Expenses can be provided
under this Agreement, or (ii) any inquiry, hearing or investigation that
Indemnitee determines might reasonably lead to the institution of any such
action, suit, proceeding or alternative dispute resolutions mechanism. For
purposes of this Agreement, the term “threatened” will be deemed to include
Indemnitee’s good faith belief that a claim or other assertion might lead to
institution of an Applicable Proceeding.

“Board” means the Board of Directors of the Corporation or any committee
designated by the Board of Directors of the Corporation in respect hereof.

“Change in Control” means the occurrence of any of the following:  (i) the
direct or indirect sale, lease, transfer, conveyance or other disposition, in
one or a series of related transactions (including, without limitation, any
merger, consolidation or liquidation whether by operation of law or otherwise),
of all or substantially all of the properties or assets of the Corporation and
its subsidiaries, taken as a whole, to a third party purchaser (or group of
affiliated third party purchasers), (ii) the consummation of any transaction
(including, without limitation, any merger or consolidation or whether by
operation of law or otherwise), the result of which is that a third party
purchaser (or group of affiliated third party purchasers) becomes the beneficial
owner, directly or indirectly, of more than fifty percent (50%) of the then
outstanding Shares or of the surviving entity of any such merger or
consolidation, (iii) any change of more than fifty percent (50%) of the
individuals who comprise the Board relative to the composition of the Board as
of the date hereof or (iv) the commencement of, or filing for, any bankruptcy,
insolvency proceeding or assignment for the benefit of creditors, or the
appointment of any receiver, trustee or liquidator, whether voluntary or
involuntary, in each case with respect to the Corporation.

“Controlled Affiliate” means any corporation, limited liability company,
partnership, joint venture, trust or other Enterprise, whether or not for
profit, that is, directly or indirectly, controlled by the Corporation. For
purposes of this definition, the term “control” means the possession, directly
or indirectly,





2

--------------------------------------------------------------------------------

 



of the power to direct, or cause the direction of, the management or policies of
an Enterprise, whether through the ownership of voting securities, through other
voting rights, by contract or otherwise.

“Corporate Status” means the status of a person as an officer, director, member
or chairman of any committee or subcommittee, or chairman of the Board of
Directors of the Corporation (or a similar governing body of a subsidiary of the
Corporation or Controlled Affiliate) or any of the Corporation’s direct or
indirect subsidiaries or Controlled Affiliates.

“Disinterested Director” means a director of the Corporation who is not and was
not a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.

“Enterprise” means the Corporation, any subsidiary of the Corporation or any
other corporation, partnership, limited liability company, joint venture,
employee benefit plan, trust or other entity or other enterprise.

“Enterprise Corporate Status” means the status of a person as an officer,
director, member or chairman of any committee or subcommittee, lead director and
chairman of the board of directors (or a similar governing body) of any
Enterprise or any of the Enterprise’s direct or indirect subsidiaries or
controlled affiliates.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute thereto, and the rules and regulations of the United States
Securities and Exchange Commission promulgated thereunder.

“Existing Agreement” means any agreement primarily in respect of indemnification
or reimbursement of expenses between Indemnitee and the Corporation existing
prior to the date hereof. For the avoidance of doubt, “Existing Agreement” does
not include any Constituent Documents or D&O Insurance.

“Expenses” means any and all fees, expenses, and disbursements, including any
and all attorney’s fees, disbursements and retainers, court costs, transcript
costs, fees of experts, witness fees, travel expenses, arbitrator’s and
mediator’s fees and expenses, duplicating costs, printing and binding costs,
court costs, discovery fees and costs awards, including sanctions, filing fees,
transcript costs, travel expenses, computer legal research costs telephone
charges, postage, fax transmission charges, secretarial services, delivery
service fees and all other fees, expenses or disbursements, paid or incurred in
connection with prosecuting, defending, preparing to prosecute or defend,
investigating, being or preparing to be a witness in, or otherwise participating
in, a Proceeding or in connection with seeking indemnification or other rights
under this Agreement. Expenses will also include (a) Expenses paid or incurred
in connection with any appeal resulting from any Proceeding, including, without
limitation, the premium, security for and other costs relating to any cost bond,
supersedeas bond or other appeal bond or its equivalent, (b) Expenses incurred
by Indemnitee in connection with the interpretation, enforcement or defense of
Indemnitee’s rights under this Agreement by Proceeding or otherwise and (c) all
Expenses incurred by Indemnitee in connection with Article 5. Expenses, however,
will not include amounts paid in settlement by Indemnitee or the amount of
judgments or fines against Indemnitee.

“Independent Counsel” means an attorney or firm of attorneys that is experienced
in matters of corporation law and neither currently is, nor in the past five (5)
years has been, retained to represent: (a) the Corporation, any subsidiary of
the Corporation, or Indemnitee in any matter material to any such party (other
than with respect to matters concerning the Indemnitee under this Agreement
and/or the indemnification provisions of the Constituent Documents, or of other
indemnitees under similar indemnification agreements) or (b) any other party to
the Proceeding giving rise to a claim for





3

--------------------------------------------------------------------------------

 



indemnification hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” does not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing the Corporation, any subsidiary of the Corporation, or Indemnitee
in an action to determine Indemnitee’s rights under this Agreement.

 “Losses” means any and all (a) losses, liabilities, judgments, pre-judgment and
post-judgment interest, damages, any amounts paid or payable in settlement,
fines (including excise taxes and penalties assessed with respect to employee
benefit plans and ERISA excise taxes), penalties (in each case, whether civil,
criminal or otherwise), and Expenses, (b) interest, assessments, federal, state,
local, or foreign taxes imposed as a result of the actual or deemed receipt
thereof or hereunder, (c) other charges paid or payable in connection with
investigating, defending, being a witness in or participating in (including on
appeal), or preparing to defend, by a witness or participate in, any Proceeding
and (d) other charges paid or payable in connection with or in respect of any of
the foregoing.

“Other Indemnitors” means (a) any former, current or future employer of
Indemnitee; (b) any Enterprise in which an Indemnitee is, was or will be a
partner, member or equity holder; (c) any Enterprise for whom Indemnitee is, was
or will be serving in a Corporate Status at the request of such Enterprise; (d)
any other source of indemnification to or any Person required to provide
indemnification for the benefit of the Indemnitee; (e) any affiliate of any
Person described in the foregoing clauses (a), (b), (c) or (d); and (f) any
insurer of any Person described in the foregoing clauses (a), (b), (c), (d) or
(e), in each such case, to the extent Indemnitee has rights to indemnification
and/or insurance provided by such Enterprise, insurer or other Person in
connection with his or her Corporate Status.

“Person” means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
governmental entity or other entity and includes the meaning set forth in
Sections 13(d) and 14(d) of the Exchange Act.

“Proceeding” means (i) any threatened, pending or completed action, suit, claim,
demand, arbitration, alternate dispute resolution mechanism, request to toll the
statute of limitations, investigation, inquiry, hearing or any other actual,
threatened or completed proceeding, including any and all appeals, in each case,
whether brought by or in the right of the Corporation (or any of its direct or
indirect subsidiaries) or otherwise, whether civil, criminal, administrative,
regulatory, arbitrative or investigative, whether formal or informal, whether
made pursuant to federal, state, local, or foreign law or otherwise, and whether
or not commenced prior to the date of this Agreement, or (ii) any inquiry,
hearing or investigation that Indemnitee determines might reasonably lead to the
institution of any such action, suit, proceeding or alternative dispute
resolutions mechanism. For purposes of this definition, the term “threatened”
will be deemed to include Indemnitee’s good faith belief that a claim or other
assertion might lead to institution of a Proceeding.

References to “serving at the request of the Corporation” include any service in
a Corporate Status which imposes duties on, or involves services by, such person
with respect to any employee benefit plan, its participants or beneficiaries;
and a person who acted in good faith and in a manner he or she reasonably
believed to be in and not opposed to the best interests of the participants and
beneficiaries of an employee benefit plan will be deemed to have acted in a
manner “not opposed to the best interests of the Corporation” as referred to
under applicable law or in this Agreement.

ARTICLE 2

INDEMNIFICATION

2.1         Corporation Indemnification. Subject to Section 2.4 and Article 5,
 the Corporation hereby agrees to hold harmless and indemnify Indemnitee to the
fullest extent permitted by law, as such may be amended from time to time to
increase the scope of such permitted indemnification, against any



4

--------------------------------------------------------------------------------

 



and all Losses and Expenses if Indemnitee was, is, or becomes or was, is or
becomes threatened to be, made a party to or participant in, any Applicable
Proceeding.  For purposes of this Agreement, the meaning of the phrase “to the
fullest extent permitted by law” will include to the fullest extent permitted by
the General Corporation Law of the State of Delaware (as amended from time to
time, the “DGCL”) or any statute that replaces or succeeds the relevant sections
of the DGCL with respect to such matters. In the event of any change in the DGCL
or any other applicable law, statute or rule which narrows the right of a
Delaware corporation to indemnify a person serving in an Enterprise Corporate
Status, such change, to the extent not otherwise prohibited by such law, statute
or rule to be applied to this Agreement, shall have no effect on this Agreement
or the parties’ rights and obligations hereunder. In furtherance of the
foregoing indemnification, and without limiting the generality thereof:

(a)         Proceedings Other Than Proceedings by or in the Right of the
Corporation.  Except as otherwise provided in this Article 2 (including pursuant
to Section 2.4), Indemnitee shall be entitled to the rights of indemnification
provided in this Section 2.1 if, the Indemnitee was, is, or becomes or was, is
or becomes threatened to be made, a party to or participant in any Applicable
Proceeding other than an Applicable Proceeding by or in the right of the
Corporation (which is covered by Section 2.1(b)). Pursuant to this Section
2.1(a), but subject to Section 2.4, Indemnitee shall be indemnified to the
fullest extent permitted by law against all Losses and Expenses, and any and all
federal, state, local or foreign taxes imposed as a result of the actual or
deemed receipt of any payments under this Agreement, that are actually and
reasonably paid or incurred by him, or on his behalf, in connection with such
Applicable Proceeding.

(b)         Proceedings by or in the Right of the Corporation.  Except as
otherwise provided in this Article 2 (including pursuant to Section 2.4),
Indemnitee shall be entitled to the rights of indemnification provided in this
Section 2.1 if, the Indemnitee was, is, or becomes or was, is, or becomes
threatened to be made, a party to or participant in any Applicable Proceeding
brought by or in the right of the Corporation. Pursuant to this Section 2.1(b),
but subject to Section 2.4, Indemnitee shall be indemnified to the fullest
extent permitted by law against all Losses and Expenses, and any and all
federal, state, local or foreign taxes imposed as a result of the actual or
deemed receipt of any payments under this Agreement, that are actually and
reasonably paid or incurred by him or her, or on his or her behalf, in
connection with such Applicable Proceeding.

(c)         Additional Indemnity. In addition to, and without regard to any
limitations on, the indemnification otherwise provided for in this Section 2.1,
but subject to Section 2.4 and Article 5, the Corporation shall and hereby does
indemnify and hold harmless Indemnitee to the fullest extent permitted by law
against all Expenses and Losses, and any and all federal, state, local or
foreign taxes imposed as a result of the actual or deemed receipt of any
payments under this Agreement actually and reasonably paid or incurred by him or
on his behalf if, he was, is, or becomes or was, is or becomes threatened to be,
made a party to or participant in any Applicable Proceeding (including an
Applicable Proceeding by or in the right of the Corporation). Subject to Section
2.4, the only limitation that shall exist upon the Corporation’s obligations
pursuant to this Agreement shall be that the Corporation shall not be obligated
to make any payment to Indemnitee that is finally determined (under the
procedures, and subject to the presumptions, set forth in Articles 5 and Section
7.2 hereof) to be unlawful. For the avoidance of doubt, the indemnification
rights and obligations contained herein shall also extend to any Applicable
Proceeding in which the Indemnitee was, is or becomes a party to, was, is or
becomes threatened to be made a party to or was or is otherwise involved in any
capacity in by reason of Indemnitee’s Corporate Status as a fiduciary with
respect to an employee benefit plan.  In connection therewith, if the Indemnitee
has acted in good faith and in a manner which appeared to be consistent with the
best interests of the participants and beneficiaries of an employee benefit plan
and not opposed thereto, the Indemnitee shall be deemed to have acted in a
manner not opposed to the best interests of the Corporation.





5

--------------------------------------------------------------------------------

 



2.2         Mandatory Indemnification if Indemnitee is Wholly or Partly
Successful. Notwithstanding any other provision of this Agreement (other than
Section 5.9), but subject to Section 2.4,  to the extent that Indemnitee has
been successful, on the merits or otherwise, in defense of any Applicable
Proceeding or any part thereof, the Corporation will indemnify Indemnitee to the
fullest extent permitted by law against all Losses and Expenses that are
actually and reasonably paid or incurred by Indemnitee in connection therewith.
If Indemnitee is not wholly successful in such Applicable Proceeding, but is
successful, on the merits or otherwise, as to one or more but fewer than all
claims, issues or matters in such Applicable Proceeding, the Corporation will
indemnify and hold harmless Indemnitee against all Expenses paid or incurred by
Indemnitee in connection with each successfully resolved claim, issue or matter
on which Indemnitee was successful. For purposes of this Section 2.2, the
termination of any Applicable Proceeding, or any claim, issue or matter in such
Applicable Proceeding, by dismissal with or without prejudice will be deemed to
be a successful result as to such Applicable Proceeding, claim, issue or matter.

2.3         Indemnification for Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is, by reason of his
or her Corporate Status, a witness in any Proceeding to which Indemnitee is not
a party, the Corporation will indemnify Indemnitee to the fullest extent
permitted by law against all Losses and Expenses actually and reasonably paid or
incurred by Indemnitee on his or her behalf in connection therewith.

2.4         Exclusions. Notwithstanding any other provision of this Agreement,
the Corporation will not be obligated under this Agreement to provide
indemnification in connection with the following:

(a)         Any Proceeding (or part of any Proceeding) initiated or brought
voluntarily by Indemnitee against the Corporation or its directors, officers,
employees or other indemnities, unless (i) the Board authorized the Proceeding
(or any part of any Proceeding) prior to its initiation, (ii) the Corporation
provides the indemnification, in its sole discretion, pursuant to the powers
vested in the Corporation under applicable law, (iii) the Proceeding was
initiated to establish or enforce a right to indemnification or advancement of
expenses under this Agreement, any other agreement or insurance policy (other
than an Existing Agreement), under the Constituent Documents or under any
statutory authority, regardless of whether Indemnitee ultimately is determined
to be entitled to such indemnification or advancement of expenses, or recovery
from the Corporation’s D&O Insurance, as the case may be, or (iv) such payment
arises in connection with any mandatory counterclaim or cross claim brought or
raised by Indemnitee in any Proceeding (or any part of any
Proceeding); provided,  however, that nothing in this Section 2.4(a) shall limit
the right of Indemnitee to be indemnified under Section 7.4.

(b)         In respect of any claim, issue or matter if a final decision by a
court of competent jurisdiction determines that such indemnification is
prohibited by applicable law.

(c)         For an accounting of profits made from the purchase and sale (or
sale and purchase) by Indemnitee of securities of the Corporation within the
meaning of Section 16(b) of the Exchange Act or any similar successor statute.

ARTICLE 3

ADVANCEMENT OF EXPENSES

3.1         Expense Advances. Except in the circumstances set forth in Section
2.4 and subject to Article 5,  the Corporation will, if requested by Indemnitee,
advance, to the fullest extent permitted by law, to Indemnitee (hereinafter an
“Expense Advance”) any and all Expenses actually and reasonably paid or incurred
(even if unpaid) by or on behalf of Indemnitee in connection with any Applicable
Proceeding (whether prior to or after its final disposition). Indemnitee’s right
to each Expense Advance will not be



6

--------------------------------------------------------------------------------

 



subject to the satisfaction of any standard of conduct and will be made without
regard to Indemnitee’s ultimate entitlement to indemnification under the other
provisions of this Agreement, or under provisions of the Constituent Documents
or otherwise.  Each Expense Advance will be unsecured and interest free and will
be made by the Corporation without regard to Indemnitee’s ability to repay the
Expense Advance.  An Expense eligible for an Expense Advance will include any
and all reasonable Expenses incurred pursuing an action to enforce the right of
advancement provided for in this Article 3, including Expenses incurred
preparing and forwarding statements to the Corporation to support the Expense
Advances claimed. Execution and delivery to the Corporation of this Agreement by
Indemnitee constitutes an undertaking by the Indemnitee to repay any amounts
paid, advanced or reimbursed by the Corporation pursuant to this Section 3 in
respect of Expenses relating to, arising out of or resulting from any Proceeding
in respect of which it shall be determined, pursuant to Article 7, following the
final disposition of such Proceeding, that Indemnitee is not entitled to
indemnification hereunder.  No other form of undertaking shall be required other
than the execution of this Agreement.    

3.2         Timing.  Without limiting the generality or effect of the foregoing
and except in the circumstances set forth in Section 2.4, within five (5)
business days after any request by Indemnitee, the Corporation shall, in
accordance with such request, (a) pay such Expenses payable in accordance with
this Article 3 on behalf of Indemnitee, (b) advance to Indemnitee funds in an
amount sufficient to pay such Expenses payable in accordance with this Article
3, or (c) reimburse Indemnitee for such Expenses payable in accordance with this
Article 3. In connection with any request for an Expense Advance, Indemnitee
shall not be required to provide any documentation or information to the extent
that the provision thereof would undermine or otherwise jeopardize
attorney-client privilege.

ARTICLE 4

CONTRIBUTION IN THE EVENT OF JOINT LIABILITY

4.1         Contribution by Corporation.

(a)         Whether or not the indemnification or Expense Advance provided in
Articles 2 or 3, respectively, is available (other than when not available as a
result of the circumstances set forth in Section 2.4), in respect of any
Applicable Proceeding in which the Corporation is jointly liable with Indemnitee
(or would be if joined in such Proceeding), the Corporation shall, to the
fullest extent permitted by law, settle and/or pay, in the first instance, the
entire amount of any Expenses or Losses of such Applicable Proceeding (including
whether payment is sought by the judgment creditor, or his, her or its successor
or assigns, to be collected against the Corporation or the Indemnitee alone, or
together) without requiring Indemnitee to contribute to such settlement or
payment and the Corporation hereby waives and relinquishes any right of
contribution it may have against Indemnitee. The Corporation shall not enter
into any settlement of any Applicable Proceeding in which the Corporation is
jointly liable with Indemnitee (or would be if joined in such Proceeding) unless
such settlement provides for a full and final release of all claims asserted
against Indemnitee.

(b)         Without diminishing or impairing the obligations of the Corporation
set forth in the preceding Section 4.1(a), if, for any reason, Indemnitee shall
elect or be required to pay all or any portion of any judgment or settlement in
any threatened, pending or completed Applicable Proceeding in which the
Corporation is jointly liable with Indemnitee (or would be if joined in such
Proceeding), except in the circumstances set forth in Section 2.4, the
Corporation shall, to the fullest extent permitted by law, pay to Indemnitee the
entire amount of any judgment or settlement of such Applicable Proceeding
without requiring Indemnitee to contribute to such payment and the Corporation
hereby waives and relinquishes any right of contribution it may have against
Indemnitee. Indemnitee shall not enter into any settlement of any Applicable
Proceeding in which





7

--------------------------------------------------------------------------------

 



the Corporation is jointly liable with Indemnitee (or would be if joined in such
Proceeding) unless such settlement provides for a full and final release of all
claims asserted against the Corporation.

(c)         To the fullest extent permitted by law, if the indemnification
provided for in this Agreement is unavailable to Indemnitee for any reason
whatsoever (including due to an election by Indemnitee), except in the
circumstances set forth in Section 2.4, the Corporation, in lieu of indemnifying
Indemnitee, will contribute to the amount of Expenses and Losses incurred or
paid by Indemnitee, whether for judgments, fines, penalties, excise taxes,
amounts paid or to be paid in settlement and/or for Expenses, in connection with
any Applicable Proceeding in such proportion as is deemed fair and reasonable in
light of all of the circumstances of such Applicable Proceeding in order to
reflect (i) the relative benefits received by the Corporation (and its officers,
directors, employees and agents) and Indemnitee as a result of the event(s)
and/or transaction(s) giving cause to such Applicable Proceeding and/or (ii) if
the allocation provided by clause (i) above is not permitted by applicable law,
both the relative benefits referred to in clause (i) and the relative fault of
the Corporation (and its directors, officers, employees and agents) and
Indemnitee in connection with such event(s) and/or transaction(s).  In
connection with the registration of the Corporation’s securities, the relative
benefits received by the Corporation and Indemnitee shall be deemed to be in the
same respective proportions that the net proceeds from the offering (before
deducting expenses) received by the Corporation and Indemnitee, in each case as
set forth in the table on the cover page of the applicable prospectus, bear to
the aggregate public offering price of the securities so offered. The relative
fault of the Corporation and Indemnitee shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by the Corporation or Indemnitee and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The Corporation and Indemnitee agree that it would
not be just and equitable if contribution pursuant to this Section 4.1 were
determined by pro rata or per capita allocation or by any other method of
allocation which does not take account of the equitable considerations referred
to in this Section 4.1. In connection with the registration of the Corporation’s
securities, in no event shall Indemnitee be required to contribute any amount
under this Section 4.1 in excess of the lesser of (i) that proportion of the
total of such losses, claims, damages or liabilities indemnified against equal
to the proportion of the total securities sold under such registration statement
which is being sold by Indemnitee or (ii) the proceeds received by Indemnitee
from its sale of securities under such registration statement.  No person found
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act of 1933, as amended) shall be entitled to contribution from
any person who was not found guilty of such fraudulent misrepresentation.

4.2         Indemnification for Contribution Claims by Others. Except in the
circumstances set forth in Section 2.4, to the fullest extent permitted by law,
the Corporation will fully indemnify and hold Indemnitee harmless from any
claims of contribution which may be brought by other officers, directors or
employees of the Corporation who may be jointly liable with Indemnitee for any
Loss or Expense arising from an Applicable Proceeding.

4.3         Partial Indemnity. Except in the circumstances set forth in Section
2.4,  if Indemnitee is entitled under any provision of this Agreement to
indemnification by the Corporation for a portion of any Losses in respect of an
Applicable Proceeding but not for the total amount thereof, the Corporation
shall nevertheless indemnify Indemnitee for the portion thereof to which
Indemnitee is entitled.





8

--------------------------------------------------------------------------------

 



ARTICLE 5

PROCEDURES AND PRESUMPTIONS FOR THE

DETERMINATION OF ENTITLEMENT TO INDEMNIFICATION

5.1         Notification of Claims; Request for Indemnification. Indemnitee
agrees to notify promptly the Corporation in writing, which may include via
electronic means, of any claim made against Indemnitee for which indemnification
or Expense Advance will or could be sought under this Agreement, which shall
include a description of the nature of the Applicable Proceeding and the facts
underlying the Applicable Proceeding, in each case, to the extent available;
provided,  however, that a delay in giving such notice will not deprive
Indemnitee of any right to be indemnified under this Agreement unless, and then
only to the extent that, the Corporation did not otherwise learn of the
Applicable Proceeding and such delay is materially prejudicial to the
Corporation’s ability to defend such Applicable Proceeding; and, provided,
 further, however, that notice will be deemed to have been given without any
action on the part of Indemnitee in the event the Corporation is a party to the
same Applicable Proceeding. The omission to notify the Corporation will not
relieve the Corporation from any liability which it may have to Indemnitee
otherwise than under this Agreement. Indemnitee may deliver to the Corporation a
written request to have the Corporation indemnify and hold harmless Indemnitee
in accordance with this Agreement. Subject to Section 5.9, such request may be
delivered from time to time and at such time(s) as Indemnitee deems appropriate
in his or her sole discretion. Following such a written request for
indemnification, Indemnitee’s entitlement to indemnification shall be determined
according to Section 5.2. The Secretary of the Corporation will, promptly upon
receipt of such a request for indemnification, advise the Board in writing that
Indemnitee has requested indemnification. The Corporation will be entitled to
participate in any Applicable Proceeding at its own expense. If at the time of
the receipt of such notice, the Corporation has D&O Insurance or any other
insurance in effect under which coverage for Applicable Proceedings is
potentially available, the Corporation shall give prompt written notice to the
applicable insurers in accordance with the procedures, provisions, and terms set
forth in the applicable policies.  The Corporation shall provide to Indemnitee a
copy of such notice delivered to the applicable insurers, and copies of all
subsequent correspondence between the Corporation and such insurers regarding
such Applicable Proceeding, in each case substantially concurrently with the
delivery or receipt thereof by the Corporation.  The Corporation shall keep
Indemnitee substantially concurrently advised of all communications, regardless
of method, with such insurers. Indemnification shall be made insofar as the
Corporation determines Indemnitee is entitled to indemnification in accordance
with Section 5.2 below.

5.2         Determination of Right to Indemnification. Upon written request by
Indemnitee for indemnification pursuant to Section 5.1 with respect to any
Applicable Proceeding, a determination with respect to Indemnitee’s entitlement
thereto will be made by one of the following, at the election of Indemnitee: (a)
so long as there are Disinterested Directors with respect to such Applicable
Proceeding, a majority vote of the Disinterested Directors, even if less than a
quorum of the Board, (b) so long as there are Disinterested Directors with
respect to such Applicable Proceeding, a committee of such Disinterested
Directors designated by a majority vote of such Disinterested Directors, even
though less than a quorum of the Board or (c) Independent Counsel in a writing
delivered to the Board, a copy of which will also be delivered to Indemnitee.
The election by Indemnitee to use a particular person, persons or Enterprise to
make such determination is to be included in the written request for
indemnification submitted by Indemnitee (and if no election is made in the
request it will be assumed that Indemnitee has elected the Independent Counsel
to make such determination).  The person, persons or Enterprise chosen to make a
determination under this Agreement of the Indemnitee’s entitlement to
indemnification will act reasonably and in good faith in making such
determination.

5.3         Selection of Independent Counsel. If the determination of
entitlement to indemnification pursuant to Section 5.2 will be made by an
Independent Counsel, the Independent Counsel will be selected as provided in
this Section 5.3. The Independent Counsel will be selected by the Board within
the later of





9

--------------------------------------------------------------------------------

 



fifteen (15) days of receipt from the Indemnitee of a written request for
indemnification pursuant to Section 5.1 and the final disposition of the
Applicable Proceeding. The Corporation will give written notice to Indemnitee
advising him or her of the identity of the Independent Counsel so selected. The
Indemnitee may, within ten (10) days after such written notice of selection is
given, deliver to the Corporation a written objection, which may be made via
electronic means, to such selection; provided,  however, that such objection may
be asserted only on the ground that the Independent Counsel so selected does not
meet the requirements of “Independent Counsel” as defined in this Agreement, and
the objection will set forth with particularity the factual basis of such
assertion. Absent a proper and timely objection, the person so selected will act
as Independent Counsel. If a written objection is made and substantiated, the
Independent Counsel selected may not serve as Independent Counsel unless and
until such objection is withdrawn or a court has determined that such objection
is without merit. If, within thirty (30) days after the later of the submission
by Indemnitee of a written request for indemnification pursuant to Section 5.1
and the final disposition of the Applicable Proceeding, no Independent Counsel
is selected, or an Independent Counsel for which an objection thereto has been
properly made remains unresolved, either the Corporation or Indemnitee may
petition the Court of Chancery of the State of Delaware or other court of
competent jurisdiction for resolution of any objection that has been made by
Indemnitee to the Corporation’s selection of Independent Counsel and/or for the
appointment as Independent Counsel of a person selected by the court or by such
other person as the court may designate, and the person with respect to whom all
objections are so resolved or the person so appointed will act as Independent
Counsel under Section 5.2. Except in the circumstances set forth in Section 2.4,
 the Corporation will pay any and all fees and expenses incurred by such
Independent Counsel in connection with acting pursuant to Section 5.2, and the
Corporation will pay all fees and expenses incident to the procedures of this
Section 5.3, regardless of the manner in which such Independent Counsel was
selected or appointed.

5.4         Burden of Proof. In making a determination with respect to
entitlement to indemnification hereunder, the person, persons or entity making
such determination will, to the fullest extent not prohibited by law, presume
that Indemnitee is entitled to indemnification under this Agreement, except in
the circumstances set forth in Section 2.4.  Anyone seeking to overcome this
presumption will, to the fullest extent not prohibited by law, have the burden
of proof and the burden of persuasion, by clear and convincing evidence. In
making a determination with respect to entitlement to indemnification hereunder
which under this Agreement, the Constituent Documents, the D&O Insurance or
applicable law requires a determination of Indemnitee’s good faith and/or
whether Indemnitee acted in a manner which he or she reasonably believed to be
in or not opposed to the best interests of the Corporation and/or with respect
to any criminal Proceeding, whether Indemnitee had reasonable cause to believe
his or her conduct was unlawful, the person, persons or Enterprise making such
determination will, to the fullest extent not prohibited by law, presume that
Indemnitee has at all times acted in good faith and in a manner he or she
reasonably believed to be in or not opposed to the best interests of the
Corporation and, with respect to any criminal Proceeding, he or she had no
reasonable cause to believe his or her conduct was unlawful. Anyone seeking to
overcome this presumption will, to the fullest extent not prohibited by law,
have the burden of proof and the burden of persuasion, by clear and convincing
evidence.  Indemnitee will be deemed to have acted in good faith if Indemnitee’s
action with respect to the Corporation or a particular Enterprise (that
Indemnitee is or was serving in an Enterprise Corporate Status at the request of
the Corporation) is based on the records or books of account of the Corporation
or such other Enterprise, including financial statements, or on information
supplied to Indemnitee by the officers of the Corporation or such other
Enterprise in the course of their duties, or on the advice of legal counsel for
the Corporation or such other Enterprise or on information or records given or
reports made to the Corporation or such other Enterprise by an independent
certified public accountant or by an appraiser or other expert selected by the
Corporation or such other Enterprise; provided,  however, that this sentence
will not be deemed to limit in any way the other circumstances in which
Indemnitee may be deemed to have met such standard of conduct. In addition, the
knowledge and/or actions, or failure to act, of any other director, manager,
officer, agent or employee of the Corporation or such other





10

--------------------------------------------------------------------------------

 



Enterprise will not be imputed to Indemnitee for purposes of determining the
right to indemnification under this Agreement.

5.5         No Presumption in Absence of a Determination or As Result of an
Adverse Determination; Presumption Regarding Success. Neither the failure of any
person, persons or Enterprise chosen to make a determination as to whether
Indemnitee has met any particular standard of conduct or had any particular
belief to make such determination, nor an actual determination by such person,
persons or Enterprise that Indemnitee has not met such standard of conduct or
did not have such belief, prior to or after the commencement of legal
proceedings by Indemnitee to secure a judicial determination that Indemnitee
should be indemnified under this Agreement under applicable law, will be a
defense to Indemnitee’s claim or create a presumption that Indemnitee has not
met any particular standard of conduct or did not have any particular
belief.  In addition, the termination of any Applicable Proceeding by judgment,
order, settlement (whether with or without court approval) or conviction, or
upon a plea of nolo contendere, or its equivalent, will not create a presumption
that Indemnitee did not meet any particular standard of conduct and with respect
to any criminal Applicable Proceeding, that Indemnitee had reasonable cause to
believe that his or her conduct was unlawful, or that Indemnitee had any
particular belief or that a court has determined that indemnification is not
permitted by this Agreement or applicable law.  In the event that any Applicable
Proceeding to which Indemnitee is a party is resolved in any manner other than
by final adverse judgment (as to which all rights of appeal therefrom have been
exhausted or lapsed) against Indemnitee (including, without limitation,
settlement of such Applicable Proceeding with or without payment of money or
other consideration) it will be presumed that Indemnitee has been successful on
the merits or otherwise in such Applicable Proceeding.

5.6         Timing of Determination. The Corporation will use its reasonable
best efforts to cause any determination required to be made pursuant to
Section 5.2 to be made as promptly as practicable after Indemnitee has submitted
a written request for indemnification pursuant to Section 5.1 and the final
disposition of the Applicable Proceeding. If the person, persons or Enterprise
chosen to make a determination does not make such determination within fifteen
(15) days after the later of the date (a) the Corporation receives Indemnitee’s
request for indemnification pursuant to Section 5.1, (b) the final disposition
of the Applicable Proceeding and (c) on which an Independent Counsel is selected
pursuant to Section 5.3, if applicable (and all objections to such person, if
any, have been resolved), the requisite determination of entitlement to
indemnification will be deemed to have been made and Indemnitee will be entitled
to such indemnification, so long as (i) Indemnitee has fulfilled his or her
obligations pursuant to Section 5.8 and (ii) such indemnification is not
prohibited under applicable law; provided,  however, that such fifteen (15) day
period may be extended for a reasonable time, not to exceed an additional ten
(10) days, if the person, persons or Enterprise making the determination with
respect to entitlement to indemnification in good faith requires such additional
time for the obtaining of or evaluating of documentation and/or information
relating thereto.  Notwithstanding anything herein to the contrary, no
determination as to entitlement of Indemnitee to indemnification under this
Agreement shall be required to be made prior to the final disposition of the
Applicable Proceeding.

5.7         Timing of Payments. All payments of Expenses, including any Expense
Advance, and other amounts by the Corporation to the Indemnitee pursuant to this
Agreement will be made as soon as practicable after a written request or demand
therefor by Indemnitee is presented to the Corporation, but in no event later
than fifteen (15) business days after (a) such demand is presented or (b) such
later date as a determination of entitlement to indemnification is made in
accordance with Section 5.6, if applicable; provided,  however, that an Expense
Advance will be made within the time provided in Section 3.2.

5.8         Cooperation. Indemnitee will cooperate with the person, persons or
Enterprise making a determination with respect to Indemnitee’s entitlement to
indemnification, including providing to such person, persons or Enterprise, upon
reasonable advance request, any documentation or information which





11

--------------------------------------------------------------------------------

 



is not privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
Expenses incurred by Indemnitee in so cooperating with the person, persons or
Enterprise making such determination will be borne by the Corporation
(irrespective of the determination as to Indemnitee’s entitlement to
indemnification) and the Corporation will indemnify Indemnitee therefor and will
hold Indemnitee harmless from any Losses arising therefrom.

5.9         Time for Submission of Request. Indemnitee will be required to
submit any request for Indemnification pursuant to this Article 5 within a
reasonable time, not to exceed two (2) years, after any judgment, order,
settlement, dismissal, arbitration award, conviction, acceptance of a plea of
nolo contendere (or its equivalent) or other full or partial final determination
or disposition of the Applicable Proceeding (with the latest date of the
occurrence of any such event to be considered the commencement of the two (2)
year period).

ARTICLE 6

LIABILITY INSURANCE

6.1         Corporation Insurance. The Corporation will obtain and maintain D&O
Insurance with one or more reputable insurance companies providing Indemnitee
with coverage in such amount as will be determined by the Board for Losses and
Expenses paid or incurred by Indemnitee as a result of acts or omissions of
Indemnitee in his or her Corporate Status, and to ensure the Corporation’s
performance of its indemnification obligations under this Agreement; provided,
 however, that in all policies of D&O Insurance obtained by the Corporation,
Indemnitee will be named as an insured party in such manner as to provide
Indemnitee with the same rights and benefits as are afforded to the most
favorably insured officers of the Corporation under such policies; provided,
further, for the duration of Indemnitee’s service in a Corporate Status, and
thereafter for so long as Indemnitee may be subject to any possible Applicable
Proceeding, the Corporation shall use best efforts to continue to maintain in
effect policies of D&O Insurance providing coverage that is at least
substantially comparable in scope and amount to that provided by the
Corporation’s current policies of D&O Insurance. Any reductions to the amount of
D&O Insurance coverage maintained by the Corporation as of the date hereof will
be subject to the approval of the Board. Upon request, the Corporation will
provide to Indemnitee copies of all D&O Insurance applications, binders,
policies, declarations, endorsements and other related materials.

6.2         Notice to Insurers. If, at the time of receipt by the Corporation of
a notice from any source of a Applicable Proceeding as to which Indemnitee is a
party or participant, the Corporation will give prompt notice of such Applicable
Proceeding to the insurers in accordance with the procedures set forth in the
respective D&O Insurance, and the Corporation will provide Indemnitee with a
copy of such notice and copies of all subsequent correspondence between the
Corporation and such insurers related thereto. The Corporation will thereafter
take all necessary or desirable actions to cause such insurers to pay, on behalf
of Indemnitee, all amounts payable as a result of such Applicable Proceeding in
accordance with the terms of such D&O Insurance.

ARTICLE 7

REMEDIES OF INDEMNITEE

7.1         Action by Indemnitee. In the event that (a) a determination is made
pursuant to Article 5 of this Agreement that Indemnitee is not entitled to
indemnification under this Agreement, (b) an Expense Advance is not timely made
pursuant to Section 3.2 of this Agreement, (c) no determination of entitlement
to indemnification is made within the applicable time periods specified in
Section 5.6, (d) payment of indemnified amounts is not made within the
applicable time periods specified in Section 5.7 or (e) the Corporation or any
other person takes or threatens to take any action to declare this Agreement
void or unenforceable, or institutes any litigation or other action or
Proceeding designed to deny, or to recover





12

--------------------------------------------------------------------------------

 



from, Indemnitee the benefits provided or intended to be provided to Indemnitee
hereunder, Indemnitee will be entitled to an adjudication in an appropriate
court of the State of Delaware, or in any other court of competent jurisdiction,
of his or her entitlement to such indemnification or payment of an Expense
Advance. Alternatively, Indemnitee, at Indemnitee’s option, may seek an award in
arbitration to be conducted by a single arbitrator pursuant to the Commercial
Arbitration Rules of the American Arbitration Association. The provisions of
Delaware law (without regard to its conflict of laws rules) will apply to any
such arbitration. The Corporation will not oppose Indemnitee’s right to seek any
such adjudication or award in arbitration.

7.2         De Novo Review if Prior Adverse Determination. Except in the
circumstances set forth in Section 2.4 (a),  in the event that a determination
is made pursuant to Article 5 that Indemnitee is not entitled to
indemnification, any judicial proceeding or arbitration commenced pursuant to
this Article 7 will be conducted in all respects as a de novo trial or
arbitration, as applicable, on the merits and Indemnitee will not be prejudiced
by reason of that adverse determination. In any judicial proceeding or
arbitration commenced pursuant to this Article 7, Indemnitee will be presumed to
be entitled to indemnification under this Agreement, the Corporation will have
the burden of proving Indemnitee is not entitled to indemnification and the
Corporation may not refer to or introduce evidence of any determination pursuant
to Article 5 adverse to Indemnitee for any purpose. If Indemnitee commences a
judicial proceeding or arbitration pursuant to this Article 7, Indemnitee will
not be required to reimburse the Corporation for any Expense Advance made
pursuant to Article 3 until a final determination is made with respect to
Indemnitee’s entitlement to indemnification (as to which all rights of appeal
have been exhausted or lapsed).

7.3         Corporation Bound by Favorable Determination by Reviewing Party. If
a determination is made that Indemnitee is entitled to indemnification pursuant
to Article 5, the Corporation will be bound by such determination in any
judicial proceeding or arbitration commenced pursuant to this Article 7, absent
(a) a misstatement by Indemnitee of a material fact or an omission of a material
fact necessary to make Indemnitee’s statements in connection with the request
for indemnification not materially misleading or (b) a prohibition of such
indemnification under law.

7.4         Corporation Bears Expenses if Indemnitee Seeks Adjudication.
Notwithstanding anything to the contrary in this Agreement, in the event that
(i) Indemnitee, pursuant to this Article 7 and except in the circumstances set
forth in Section 2.4(a), seeks a Proceeding, judicial adjudication or
arbitration of his or her rights under (or the interpretation thereof), or to
recover damages for breach of, this Agreement, any other agreement for
indemnification, the indemnification or advancement of expenses provisions in
the Constituent Documents, payment of Expenses in advance or contribution
hereunder or to recover under any director and officer liability insurance
policies (including the D&O Insurance) maintained by the Corporation or (ii) the
Corporation seeks a Proceeding against the Indemnitee seeking (1) to recover
amounts previously advanced to Indemnitee, (2) to enforce the Corporation’s
rights under or to interpret the terms of this Agreement or (3) to recover
damages for breach of this Agreement, the Corporation will, to the fullest
extent permitted by law, indemnify and hold harmless Indemnitee against any and
all Expenses which are paid or incurred by Indemnitee in connection with such
judicial adjudication or arbitration, regardless of whether Indemnitee
ultimately is determined to be entitled to such indemnification, payment of
Expenses in advance or contribution or insurance recovery. In addition, if
requested by Indemnitee, the Corporation will (within five (5) days after
receipt by the Corporation of the written request therefor), pay as an Expense
Advance such Expenses, to the fullest extent permitted by law.  Indemnitee shall
be required to reimburse the Corporation for such Expense Advance in the event
that a final judicial





13

--------------------------------------------------------------------------------

 



determination is made that any action brought by Indemnitee was frivolous or not
made in good faith.

7.5         Corporation Bound by Provisions of this Agreement. The Corporation
will be precluded from asserting in any judicial or arbitration proceeding
commenced pursuant to this Article 7 that the procedures and presumptions of
this Agreement are not valid, binding and enforceable and will stipulate in any
such judicial or arbitration proceeding that the Corporation is bound by all the
provisions of this Agreement.

ARTICLE 8

NON-EXCLUSIVITY, SUBROGATION; NO DUPLICATIVE PAYMENTS

8.1         Non-Exclusivity. The rights of indemnification and to receive
Expense Advances as provided by this Agreement will not be deemed exclusive of
any other rights to which Indemnitee may at any time be entitled under
applicable law, the Constituent Documents, any D&O Insurance, any other
agreement (other than any Existing Agreement), a vote of equityholders, a
resolution of the directors or otherwise. To the extent Indemnitee otherwise
would have any greater right to indemnification or payment of any advancement of
Expenses under any other provisions under applicable law, the Constituent
Documents, any insurance policy, including the D&O Insurance, any agreement
(other than any Existing Agreement), vote of equityholders, a resolution of the
directors or otherwise, except in the circumstances set forth in Section 2.4,
 Indemnitee will be entitled under this Agreement to such greater right. No
amendment, alteration or repeal of this Agreement or of any provision hereof
limits or restricts any right of Indemnitee under this Agreement in respect of
any action taken or omitted by such Indemnitee prior to such amendment,
alteration or repeal. To the extent that a change in the DGCL, whether by
statute or judicial decision, permits greater indemnification than would be
afforded currently under the Constituent Documents, the D&O Insurance and this
Agreement, it is the intent of the parties hereto that Indemnitee enjoy by this
Agreement the greater benefits so afforded by such change. No right or remedy
herein conferred is intended to be exclusive of any other right or remedy, and
every other right and remedy will be cumulative and in addition to every other
right and remedy given hereunder or now or hereafter existing at law or in
equity or otherwise. The assertion or employment of any right or remedy
hereunder, or otherwise, will not prevent the concurrent assertion or employment
of any other right or remedy.  The indemnification provided under this Agreement
shall continue as to Indemnitee for any action taken or not taken while serving
in an indemnified capacity even though he may have ceased to serve in such
capacity at the time of any action or other covered Applicable Proceeding.

8.2         Subrogation. Except as provided in Section 8.3, in the event of any
payment by the Corporation under this Agreement, the Corporation will be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee with respect thereto and Indemnitee will execute all papers required
and take all action necessary to secure such rights, including execution of such
documents as are necessary to enable the Corporation to bring suit to enforce
such rights (it being understood that all of Indemnitee’s reasonable Expenses
related thereto will be borne by the Corporation).

8.3         No Duplicative Payments. The Corporation will not be liable under
this Agreement to make any payment of amounts otherwise indemnifiable (or any
Expense for which advancement is provided) hereunder if and to the extent that
Indemnitee has otherwise actually received such payment under any insurance
policy, contract, agreement or otherwise, except as provided in this Section
8.3.  The Corporation’s obligation to indemnify or advance Expenses hereunder to
Indemnitee in respect of Applicable Proceedings relating to Indemnitee’s service
at the request of the Corporation in an Enterprise Corporate Status of any other
Enterprise will be reduced by any amount Indemnitee has actually received as
indemnification or advancement of Expenses from such other Enterprise, except as
provided in this





14

--------------------------------------------------------------------------------

 



Section 8.3. The Corporation hereby acknowledges that Indemnitee may have
certain rights to indemnification, advancement of Expenses and/or insurance
provided by Other Indemnitors. The Corporation hereby agrees, to the extent it
is determined pursuant to the terms and conditions of this Agreement that the
Corporation has an indemnification or Expense Advance obligation to Indemnitee
for a particular matter, (a) that it is the indemnitor of first resort (i.e.,
its obligations to Indemnitee are primary and any obligation of any Other
Indemnitor to advance expenses or to provide indemnification for the same
Expenses or liabilities incurred by Indemnitee are secondary), (b) that it shall
be required to advance the full amount of Expenses incurred by Indemnitee and
shall be liable for the full amount of all Losses to the extent legally
permitted and as required by the terms of this Agreement, the D&O Insurance, the
Constituent Documents (or any other agreement between the Corporation and
Indemnitee (other than any Existing Agreement)), without regard to any rights
Indemnitee may have against the Other Indemnitors and (c) that it irrevocably
waives, relinquishes and releases the Other Indemnitors from any and all claims
against the Other Indemnitors for contribution, subrogation or any other
recovery of any kind in respect thereof. The Corporation further agrees that no
advancement or payment by the Other Indemnitors on behalf of Indemnitee with
respect to any claim for which Indemnitee has sought indemnification from the
Corporation shall affect the foregoing and the Other Indemnitors shall have a
right of contribution and/or be subrogated to the extent of such advancement or
payment to all of the rights of recovery of Indemnitee against the Corporation.
The Corporation and Indemnitee agree that the Other Indemnitors are express
third party beneficiaries of the terms of this Section 8.3.

ARTICLE 9

DEFENSE OF PROCEEDINGS

9.1         Corporation Assuming the Defense. Subject to Section 9.3 below, in
the event the Corporation is obligated pursuant to Article 3 to pay in advance
the Expenses of any Applicable Proceeding, the Corporation will be entitled, by
written notice to Indemnitee, to assume the defense of such Applicable
Proceeding, with counsel approved by Indemnitee, which approval will not be
unreasonably withheld.  The Corporation will identify the counsel it proposes to
employ in connection with such defense as part of the written notice sent to
Indemnitee notifying Indemnitee of the Corporation’s election to assume such
defense, and Indemnitee will be required, within ten (10) days following
Indemnitee’s receipt of such notice, to inform the Corporation of its approval
of such counsel or, if it has objections, the reasons therefor. If such
objections cannot be resolved by the parties, the Corporation will identify
alternative counsel, which counsel will also be subject to approval by
Indemnitee in accordance with the procedure described in the prior sentence.

9.2         Right of Indemnitee to Employ Counsel. Following approval of counsel
by Indemnitee pursuant to Section 9.1 and retention of such counsel by the
Corporation, the Corporation will not be liable to Indemnitee under this
Agreement for any fees and expenses of counsel subsequently incurred by
Indemnitee with respect to the same Applicable Proceeding; provided,  however,
that (a) Indemnitee has the right to employ counsel in any such Applicable
Proceeding at Indemnitee’s expense and (b) the Corporation will be required to
pay the fees and expenses of Indemnitee’s counsel if (i) the employment of
counsel by Indemnitee has been previously authorized by the Corporation, (ii)
Indemnitee reasonably concludes that there is an actual or potential conflict
between the Corporation (or any other person or persons included in a joint
defense) and Indemnitee in the conduct of such defense or representation by such
counsel retained by the Corporation or (iii) the Corporation does not continue
to retain the counsel approved by Indemnitee.

9.3         Corporation Not Entitled to Assume Defense. Notwithstanding
Section 9.1, the Corporation will not be entitled to assume the defense of any
Applicable Proceeding brought by or on behalf of the Corporation or any
Applicable Proceeding as to which Indemnitee has reasonably made the conclusion
provided for in Section 9.2(b)(ii).





15

--------------------------------------------------------------------------------

 



ARTICLE 10

SETTLEMENT

10.1       Corporation Bound by Provisions of this Agreement. Notwithstanding
anything in this Agreement to the contrary, the Corporation will have no
obligation to indemnify Indemnitee under this Agreement for any amounts paid in
settlement of any Applicable Proceeding effected without the Corporation’s prior
written consent, which consent shall not be unreasonably withheld or delayed.

10.2       When Indemnitee’s Prior Consent Required. The Corporation will not,
without the prior written consent of Indemnitee, consent to the entry of any
judgment against Indemnitee or enter into any settlement or compromise in
respect to an indemnifiable Applicable Proceeding hereunder which (a) includes
an assignment of any claim or potential claim the Corporation may have against
Indemnitee, any admission of fault of Indemnitee, any non-monetary remedy
imposed on Indemnitee or a Loss for which Indemnitee is not wholly indemnified
hereunder or (b) with respect to any Applicable Proceeding with respect to which
Indemnitee may be or is made a party or a participant or may be or is otherwise
entitled to seek indemnification hereunder, does not include, as an
unconditional term thereof, the full release of Indemnitee from all liability in
respect of such Proceeding, which release will be in form and substance
reasonably satisfactory to Indemnitee. Notwithstanding anything to the contrary,
neither the Corporation nor Indemnitee will unreasonably withhold its consent to
any proposed settlement; provided,  however, that Indemnitee may withhold
consent to any settlement that does not provide a full and unconditional release
of Indemnitee from all liability in respect of such Proceeding.

ARTICLE 11

DURATION OF AGREEMENT; OTHER ACTIVITIES

11.1       Duration of Agreement. 

(a)         This Agreement will continue until and terminate upon the latest of
(a) the statute of limitations applicable to any claim that could be asserted
against an Indemnitee with respect to which Indemnitee may be entitled to
indemnification and/or an Expense Advance under this Agreement, (b) ten (10)
years after the date that Indemnitee has ceased to serve as in a Corporate
Status of the Corporation or its direct or indirect subsidiaries or in an
Enterprise Corporate Status in any other Enterprise which Indemnitee served at
the request of the Corporation or (c) if, at the later of the dates referred to
in (a) and (b) above, there is pending Applicable Proceeding in respect of which
Indemnitee is granted rights of indemnification or the right to an Expense
Advance under this Agreement or a Proceeding commenced by Indemnitee pursuant to
Article 7 of this Agreement, one (1) year after the final termination of such
Applicable Proceeding, including any and all appeals. This Agreement and the
indemnification and contribution provisions set forth herein are of a continuing
nature and will remain in full force and effect regardless of any investigation
made by or on behalf of Indemnitee or any officer, director, employee, agent or
controlling person of Indemnitee.

(b)         No legal action shall be brought and no cause of action shall be
asserted by or in the right of the Corporation or any affiliate of the
Corporation against Indemnitee, Indemnitee’s estate, spouse, heirs, executors or
personal or legal representatives after the expiration of two years from the
date of accrual of such cause of action, and any claim or cause of action of the
Corporation shall be extinguished and deemed released unless asserted by the
timely filing of a legal action within such two-year period; provided,  however,
that if any shorter period of limitations is otherwise applicable to any such
cause of actions, such shorter period shall govern.





16

--------------------------------------------------------------------------------

 



ARTICLE 12

MISCELLANEOUS

12.1       Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties in respect of the subject matter hereof and
supersedes all prior understandings, agreements or representations by or among
the parties, written or oral, to the extent they relate in any way to the
subject matter hereof; provided,  however, that it is agreed that the provisions
contained in this Agreement are a supplement to, and not a substitute for, any
provisions regarding the same subject matter contained in the Constituent
Documents, any D&O Insurance policy and any employment or similar agreement
between the parties (other than any Existing Agreement).

12.2       Assignment; Binding Effect; Third Party Beneficiaries. No party may
assign either this Agreement or any of its rights, interests or obligations
hereunder without the prior written approval of the other party and any such
assignment by a party without prior written approval of the other parties will
be deemed void ab initio and not binding on such other parties. All of the
terms, agreements, covenants, representations, warranties and conditions of this
Agreement are binding upon, and inure to the benefit of and are enforceable by,
the parties and their respective successors, permitted assigns, heirs, executors
and personal and legal representatives. Except as set forth in Section 8.3,
there are no third party beneficiaries having rights under or with respect to
this Agreement.  The Corporation shall require and cause any successor (whether
direct or indirect by purchase, merger, consolidation or otherwise) to all,
substantially all or a substantial part, of the business and/or assets of the
Corporation, by written agreement in form and substance satisfactory to
Indemnitee, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Corporation would be required to perform
if no such succession had taken place. This Agreement shall continue in effect
regardless of whether Indemnitee continues to serve in a Corporate Status, any
of its direct or indirect subsidiaries or in an Enterprise Corporate Status in
any other Enterprise at the Corporation’s request.

12.3       Notices. All notices, requests and other communications provided for
or permitted to be given under this Agreement must be in writing and be given by
personal delivery, by certified or registered United States mail (postage
prepaid, return receipt requested), by a nationally recognized overnight
delivery service for next day delivery, by facsimile transmission or by
electronic mail (with receipt acknowledged by the recipient other than by
automatic means), as follows (or to such other address as any party may give in
a notice given in accordance with the provisions hereof):

(a)         If to the Indemnitee, to the address set forth on the signature page
hereto.

(b)         If to the Corporation, to:

Papa John’s International, Inc.
2002 Papa Johns Boulevard
Louisville, Kentucky 40299

with a copy (which shall not constitute notice) to:

Hogan Lovells US LLP
555 13th St NW

Washington, DC 20004
Facsimile:  (202) 637-5910
Attention:  John B. Beckman
Email:  john.beckman@hoganlovells.com





17

--------------------------------------------------------------------------------

 



All notices, requests or other communications will be effective and deemed given
in accordance with this Section 12.3 and shall be deemed received as follows:
(a) if given by personal delivery, upon such personal delivery, (b) if sent by
certified or registered mail, on the fifth (5th) business day after being
deposited in the United States mail, (c) if sent for next day delivery by
overnight delivery service, on the date of delivery as confirmed by written
confirmation of delivery, or (d) if sent by facsimile or electronic mail, upon
confirmation of receipt of such facsimile transmission or electronic mail,
except that if such confirmation is received after 5:00 p.m. (in the recipient’s
time zone) on a business day, or is received on a day that is not a business
day, then such notice, request or communication will not be deemed effective or
given until the next succeeding business day. Notices, requests and other
communications sent in any other manner, including by electronic mail, will not
be effective.

12.4       Specific Performance; Remedies. Each party acknowledges and agrees
that the other party would be damaged irreparably if any provision of this
Agreement were not performed in accordance with its specific terms or were
otherwise breached. Accordingly, the parties will be entitled to an injunction
or injunctions to prevent breaches of the provisions of this Agreement and to
enforce specifically this Agreement and its provisions in any action or
proceeding instituted in any state or federal court sitting in the State of
Delaware having jurisdiction over the parties and the matter, in addition to any
other remedy to which they may be entitled, at law or in equity. Except as
expressly provided herein, the rights, obligations and remedies created by this
Agreement are cumulative and in addition to any other rights, obligations or
remedies otherwise available at law or in equity. Except as expressly provided
herein, nothing herein will be considered an election of remedies.

12.5       Submission to Jurisdiction. Any Proceeding seeking to enforce any
provision of, or based on any matter arising out of or in connection with, this
Agreement may be brought in any state or federal court sitting in the State of
Delaware having jurisdiction over the parties and the matter, and each party
consents to the non-exclusive jurisdiction and venue of such court (and of the
appropriate appellate courts therefrom) in any such Proceeding and irrevocably
waives, to the fullest extent permitted by law, any objection that it may now or
hereafter have to the laying of the venue of any such Proceeding in any such
court or that any such Proceeding brought in any such court has been brought in
an inconvenient forum. Process in any such action, suit or proceeding may be
served on any party anywhere in the world, whether within or without the
jurisdiction of any such court, and each party hereto hereby agrees that notice
in accordance with Section 12.3 shall constitute effective service of process in
any such Proceeding.

12.6       Headings. The article and section headings contained in this
Agreement are inserted for convenience only and will not affect in any way the
meaning or interpretation of this Agreement.

12.7       Governing Law. This Agreement and the legal relations among the
parties hereto will be governed by and construed in accordance with the laws of
the State of Delaware, without giving effect to any choice of law principles.

12.8       Amendment. This Agreement may not be amended or modified except by a
writing signed by all of the parties.

12.9       Extensions; Waivers. Any party may, for itself only, (a) extend the
time for the performance of any of the obligations of any other party under this
Agreement, (b) waive any inaccuracies in the representations and warranties of
any other party contained herein or in any document delivered pursuant hereto
and (c) waive compliance with any of the agreements or conditions for the
benefit of such party contained herein. Any such extension or waiver will be
valid only if set forth in a writing signed by the party to be bound thereby. No
waiver by any party of any default, misrepresentation or breach of warranty or
covenant hereunder, whether intentional or not, may be deemed to extend to any
prior or subsequent default, misrepresentation or breach of warranty or covenant
hereunder or affect in any way any





18

--------------------------------------------------------------------------------

 



rights arising because of any prior or subsequent such occurrence. Neither the
failure nor any delay on the part of any party to exercise any right or remedy
under this Agreement will operate as a waiver thereof, nor will any single or
partial exercise of any right or remedy preclude any other or further exercise
of the same or of any other right or remedy.

12.10     Severability. The provisions of this Agreement will be deemed
severable and the invalidity or unenforceability of any provision will not
affect the validity or enforceability of the other provisions hereof; provided,
however, that if any provision of this Agreement, as applied to any party or to
any circumstance, is judicially determined not to be enforceable in accordance
with its terms, the parties agree that the court judicially making such
determination may modify the provision in a manner consistent with its
objectives such that it is enforceable, and/or to delete specific words or
phrases, and in its modified form, such provision will then be enforceable and
will be enforced.

12.11     Counterparts; Effectiveness. This Agreement may be executed in two or
more counterparts, each of which will be deemed an original but all of which
together will constitute one and the same instrument. This Agreement will become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other parties, which delivery may be made by exchange of
copies of the signature page by facsimile, portable document format (.pdf), or
other electronic transmission.

12.12     Construction. This Agreement has been freely and fairly negotiated
among the parties. If an ambiguity or question of intent or interpretation
arises, this Agreement will be construed as if drafted jointly by the parties
and no presumption or burden of proof will arise favoring or disfavoring any
party because of the authorship of any provision of this Agreement. Any
reference to any law will be deemed also to refer to such law as amended and all
rules and regulations promulgated thereunder, unless the context requires
otherwise. The words “include,” “includes,” and “including” will be deemed to be
followed by “without limitation.” Pronouns in masculine, feminine, and neuter
genders will be construed to include any other gender, and words in the singular
form will be construed to include the plural and vice versa, unless the context
otherwise requires. The words “this Agreement,” “herein,” “hereof,” “hereby,”
“hereunder,” and words of similar import refer to this Agreement as a whole and
not to any particular subdivision unless expressly so limited. The parties
intend that each representation, warranty, and covenant contained herein will
have independent significance. If any party has breached any representation,
warranty, or covenant contained herein in any respect, the fact that there
exists another representation, warranty or covenant relating to the same subject
matter (regardless of the relative levels of specificity) which the party has
not breached will not detract from or mitigate the fact that the party is in
breach of the first representation, warranty, or covenant. Time is of the
essence in the performance of this Agreement.

12.13     Enforcement.

(a)         The Corporation expressly confirms and agrees that it has entered
into this Agreement and assumes the obligations imposed on it hereby in order to
induce Indemnitee to serve in a Corporate Status, and the Corporation
acknowledges that Indemnitee is relying upon this Agreement in serving in a
Corporate Status.

(b)         The Corporation shall not seek from a court, or agree to, a “bar
order” which would have the effect of prohibiting or limiting the Indemnitee’s
rights to receive advancement of Expenses under this Agreement.

[Signature pages follow]

 

 



19

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

 

 

PAPA JOHN’S INTERNATIONAL, INC.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 





Indemnification Agreement Signature Page

--------------------------------------------------------------------------------

 



 

Indemnitee

 

 

 

 

 

 

 

 

 

Signature

 

 

 

 

 

 

Print Name:

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

Indemnification Agreement Signature Page

--------------------------------------------------------------------------------